DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nortman et al. (US 2012/0125558) in view of Karamanos et al. (US 2015/0019022).

Regarding claims 1 and 14, Nortman et al. teach:

a housing including an air flow grid (Fig. 2, No. 203); 
a plurality of temperature devices positioned in the housing (paragraph [0044])
a plurality of pressure sensing cells positioned in the housing, the plurality of pressure sensing cells being configured such that air flows through the plurality of pressure sensing cells when the airflow calibration system is positioned in the duct of the HVAC system (Fig. 2, No. 220; paragraphs [0045] and [0047]), 
wherein relative temperatures sensed by the plurality of temperature sensing devices are indicative of a rate of air flow in the system. a lower sensed temperature indicating a high rate of air flow in the system and a higher sensed temperature indicating a low rate of air flow in the system (paragraph [0044])
wherein the airflow calibration system is configured to be temporarily installed in the duct of the HVAC system to calibrate the HVAC system upon completion of the HVAC system or to recalibrate the HVAC system after a period of time (paragraph [0040]; the system is configured to installed and uninstalled without effecting the HVAC system).
Nortman et al. do not explicitly teach wherein at least one of the plurality of pressure sensing cells is installed at an entry transition manifold and at an exit transition manifold to provide sensed pressures associated with the entry and exit transition manifolds: wherein the HVAC system includes a processor configured to receive the relative temperatures indicative of the rate of air flow in the system and pressures 
Karamanos et al., similarly, teach a fluid control system.  Specifically, Karamanos et al. teach controlling a damper based on flow rate and a pressure differential across a device (paragraphs [0022]-[0024]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use the pressure differential calculation and flow control, according to Karamanos et al., in the device of Nortman et al. in order to “balance the damper assembly in real time” (taught by Karamanos et al. at paragraph [0024])

Claims 2,3,14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nortman et al. (US 2012/0125558) and Karamanos et al. (US 2015/0019022) as applied to claims 1 and 13 above, and further in view of Clanin (US 2013/0096722).

Regarding claims 2 and 14, Nortman et al. and Karamanos et al. teach all the elements of claims 1 and 13, respectively.  Nortman et al. further teach the calibration system can be installed in existing HVAC systems (paragraph [0040])
Nortman et al. and Karamanos et al. do not explicitly teach an apparatus wherein the HVAC system includes an air handler, a return manifold and a filter media cabinet between the air handler and the return manifold; wherein the HVAC system 
Clanin, similarly, teaches an HVAC system.  Specifically, Clanin teaches a HV AC system (Fig. 1, No. 10) comprises a duct pressure sensor (Fig. 1, No. 16), a supply duct (Fig. 1, No. 18), a return duct (Fig. 1, No. 22), a return air pressure sensor (Fig. 1, No. 28), a recirculation duct (Fig. 1, No. 30), a recirculation air damper (Fig. 1, No. 32) and a filter rack Fig. 1, No. (36) (see paragraph [0033]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to install the known calibration system, according to Nortman et al. and Karamanos et al., into the HVAC system, according to Clanin, since the system decouples the interaction between control loops, improving stability (see Clanin at paragraph [0044]).

Regarding claims 3 and 15, Nortman et al., Karamanos et al. and Canin teach all the elements of claims 2 and 14, respectively.  Nortman et al. further teach a system wherein the air flow grid is positioned in the filter media cabinet (paragraph [0040]; the calibration system can be installed, unistalled, replaced, repaired and the like in the HVAC system).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652.  The examiner can normally be reached on Mon, Wed-Fri 6-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JCM/Examiner, Art Unit 2864                                                                                                                                                                                                        
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864